PER CURIAM.
Affirmed. Appellant failed to preserve the issue of the denial of the motion to suppress, because no reservation of the right to appeal was made as to this issue. See Fla. R.App. P. 9.140(b)(2)(A)(i). While appellant’s lawyer said at sentencing that, “He is going to reserve his right to ap*1244peal,” the court’s response indicates that the court believed that the right to appeal was directed to the sentence, and no reservation of right to appeal was made in the written plea agreement. To reserve the right to appeal a dispositive issue, the issue must be identified with particularity on the point of law being reserved. ' As this was not done, the appellánt failed to preserve his right to appeal the issue raised in his brief.
WARNER, KLEIN and TAYLOR, JJ., concur.